Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: Page 1 of the specification lacks a Cross reference to related application paragraph.  This application is continuation of 15/976,184, now Patent No. 11,017,913, which is a divisional application of 13/953,421, now abandoned, which is a continuation of 13/145,145, now abandoned, which is a 371 of PCT/JP2010/050628 filed 01/20/2010.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 7-12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattera et al (US 4,776,971) in view of Suezawa et al (“Optical studies of heat treated Si-doped GaAs bulk crystals” from IDS filed 04/19/2021), Mizuniwa et al (JP 2004-002076), an English abstract and computer translation (CT) are provided, and Koyake (JP 09-190989), an English abstract and computer translation (CT2) are provided.
Mattera et al teaches a bulk Si-doped GaAs crystals having an atomic concentration of Si of 1017 to 1018 atoms/cm3 from grown by a LEC process with an explicit example of 5x1018 atoms/cm3 (col 3, ln 15-67, col 5, ln 1-40, col 10, ln 15-65). Overlapping ranges are prima facie obvious (MPEP 2144.05). Mattera et al also teaches the crystal is doped without showing the presence of microprecipitates and a low number of dislocations (col 3, ln 15-67). Mattera et al also teaches processing wafers (slices) from the crystal for epitaxial growth processes (col 2, ln 1-68).
Mattera et al teaches growth of a microprecipitate free GaAs bulk Si-doped crystal. Mattera et al does not explicitly teach a density of precipitates having sizes of at least 30 nm contained in the crystal being at most 400 cm-2.
Suezawa teaches Si-doped GaAs bulk crystals, and teaches that the size and the distribution of precipitates (impurity clusters) are affected by the heat treatment of the crystals (pg 1618, Introduction). Suezawa teaches that a person skilled in the art could develop Si precipitates of any prescribed size within the host GaAs crystal with a suitable choice of annealing condition (p. 1618, col. 1, lines 8-12 from the bottom). The size of precipitates has an influence on electrical and/or optical characteristics of a semiconductor (p. 1618, lines 14-17 from the bottom). Control of the spatial distribution of precipitates may lead to the creation of new types of materials (p. 1618, lines 12-14 from the bottom). Photoluminescence peaks are related to formation of precipitates of Si and their concentration (p. 1618, summary, p. 1620, second column, lines 8-11, p.1621, first column, lines 14-16, p. 1622, first column, lines 17-25, p. 1623, second column lines 22-55). Optical characteristics, such as reflection and absorption depend on concentration of Si precipitates (p. 1618, second column, lines 17-23, p. 1619, first column, lines 39-42, p. 1622, first column, lines 26-29, second column, lines 20-27, p. 1623, second column, lines 22-55). Suezawa teaches annealing at 1200°C for 20 hours to dissolve Si clusters and to homogenize the distribution of any defects (p. 1618, second column, lines 12-14 from the bottom),
Although Suezawa does not explicitly teach the size of precipitates in the crystal of at least 30 nm as those having a density of at most 400/cm2, Suezawa teaches that the size of precipitates influences optical properties of crystal, and their concentration influences such characteristics as photoluminescence, optical absorption and reflection,” it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mattera et al by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Mattera et al to be small and few because defects are undesirable. 
The combination of Mattera et al and Suezawa does not teach a polished mirror surface wherein on the polished mirror surface a density of microscopic defects having sizes of at least 0.265 m measured by a surface particle inspection device is at most 0.3 cm2.
In a method of making GaAs wafers, Mizuniwa et al teaches minute pits are small pits having a size of 0.1-0.5 m ([0007], CT page 2). Mizuniwa et al also teaches reducing the number of micro pits on a GaAs mirror finished wafer to 1000/sheet or less for a 4 inch wafer, and less than 250/sheet, and measuring micropits using a surfscan 6200 ([0013]-[0034], CT page 2-5). Overlapping ranges are prima facie obvious (MPEP 2144.05).
In a method of making GaAs wafers, Koyake teaches an ingot GaAs produced by liquid sealed Czochralski method is processed into a wafer by grinding, slicing, heat treatment, polishing, and etching until a mirror surface is obtained (CT2 [0001]-[0009]). Koyake also teaches the pit density can be suppressed to 0.1 particles/cm2 or less and the number of pits of 0 is regarded as accepted with a yield of 95% by selecting a chemical or mechanical strong polishing process (CT2 [0015]-[0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Mattera et al and Suezawa by producing a wafer having a mirror surface suitable for device manufacturing by optimizing the polishing process to reduce the number of micropits having a size of 0.1-0.5 m, as taught by Miuzuniwa et al, to obtain a pit density to 0.1 particles/cm2 or less, as taught by Koyake, to improve yield.
Referring to claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Mattera et al to be small, less than 30 nm, and few, less than 300 cm-2, because defects are undesirable.
Referring to claim 9, the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches micropit defects of 0.1-0.5 m and pit defects of less than 0.1 cm-2. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Mattera et al to be small, less than 30 nm, and few, less than 100 cm-2, because defects are undesirable.
Referring to claim 11, the method of measuring is process limitation, and the claim is directed to a product. As discussed above, the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches the product limitations and the method of measuring does not materially affect the claimed GaAs single crystal. Furthermore, the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches measuring using IR scattering (Koyake CT2 [0022]-[0026]) and using a Surfscan 6200 for measuring micropits (Miuziniwa [0033], CT pg 5).
Referring to claim 12, the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches a dislocation density of 5x102 to 8x103 cm-2 (Mattera claim 1). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 16, the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches the claimed substrate. “for a laser device” is not a structural limitation, and the GaAs wafer taught by the combination of Mattera et al, Suezawa, Miuzuniwa et al and Koyake teaches the claimed GaAs substrate.

Claim 7-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto (US 2007/0079751) in view of Suezawa et al (“Optical studies of heat treated Si-doped GaAs bulk crystals”), Mizuniwa et al (JP 2004-002076), an English abstract and computer translation (CT) are provided, and Koyake (JP 09-190989), an English abstract and computer translation (CT2) are provided.
Matsumoto teaches a single crystal Si-doped GaAs wafer having an atomic concentration of Si of 7x1017 atoms/cm3 with a dislocation density of less than 500/cm2([0028]-[0032],[0050], [0054]). Overlapping ranges are prima facie obvious (MPEP 2144.05). 
Matsumoto does not explicitly teach a density of precipitates having sizes of at least 30 nm contained in the crystal being at most 400 cm-2.
Suezawa teaches Si-doped GaAs bulk crystals, and teaches that the size and the distribution of precipitates (impurity clusters) are affected by the heat treatment of the crystals (pg 1618, Introduction). Suezawa teaches that a person skilled in the art could develop Si precipitates of any prescribed size within the host GaAs crystal with a suitable choice of annealing condition (p. 1618, col. 1, lines 8-12 from the bottom). The size of precipitates has an influence on electrical and/or optical characteristics of a semiconductor (p. 1618, lines 14-17 from the bottom). Control of the spatial distribution of precipitates may lead to the creation of new types of materials (p. 1618, lines 12-14 from the bottom). Photoluminescence peaks are related to formation of precipitates of Si and their concentration (p. 1618, summary, p. 1620, second column, lines 8-11, p.1621, first column, lines 14-16, p. 1622, first column, lines 17-25, p. 1623, second column lines 22-55). Optical characteristics, such as reflection and absorption depend on concentration of Si precipitates (p. 1618, second column, lines 17-23, p. 1619, first column, lines 39-42, p. 1622, first column, lines 26-29, second column, lines 20-27, p. 1623, second column, lines 22-55). Suezawa teaches annealing at 1200°C for 20 hours to dissolve Si clusters and to homogenize the distribution of any defects (p. 1618, second column, lines 12-14 from the bottom),
Although Suezawa does not explicitly teach the size of precipitates in the crystal of at least 30 nm as those having a density of at most 400/cm2, Suezawa teaches that the size of precipitates influences optical properties of crystal, and their concentration influences such characteristics as photoluminescence, optical absorption and reflection,” it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Matsumoto by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Mattera et al to be small and few because defects are undesirable. 
The combination of Matsumoto and Suezawa does not teach a polished mirror surface wherein on the polished mirror surface a density of microscopic defects having sizes of at least 0.265 m measured by a surface particle inspection device is at most 0.3 cm2.
In a method of making GaAs wafers, Mizuniwa et al teaches minute pits are small pits having a size of 0.1-0.5 m ([0007], CT page 2). Mizuniwa et al also teaches reducing the number of micro pits on a GaAs mirror finished wafer to 1000/sheet or less for a 4 inch wafer, and less than 250/sheet, and measuring micropits using a surfscan 6200 ([0013]-[0034], CT page 2-5). Overlapping ranges are prima facie obvious (MPEP 2144.05).
In a method of making GaAs wafers, Koyake teaches an ingot GaAs produced by liquid sealed Czochralski method is processed into a wafer by grinding, slicing, heat treatment, polishing, and etching until a mirror surface is obtained (CT2 [0001]-[0009]). Koyake also teaches the pit density can be suppressed to 0.1 particles/cm2 or less and the number of pits of 0 is regarded as accepted with a yield of 95% by selecting a chemical or mechanical strong polishing process (CT2 [0015]-[0026]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Matsumoto and Suezawa by producing a wafer having a mirror surface suitable for device manufacturing by optimizing the polishing process to reduce the number of micropits having a size of 0.1-0.5 m, as taught by Miuzuniwa et al, to obtain a pit density to 0.1 particles/cm2 or less, as taught by Koyake, to improve yield.
Referring to claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Matsumoto to be small, less than 30 nm, and few, less than 300 cm-2, because defects are undesirable.
Referring to claim 9, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches micropit defects of 0.1-0.5 m and pit defects of less than 0.1 cm-2. Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake by optimizing the annealing conditions, as taught by Suezawa, to optimize the density and size of the precipitates in the GaAs crystal of Matsumoto to be small, less than 30 nm, and few, less than 100 cm-2, because defects are undesirable.
Referring to claim 11, the method of measuring is process limitation, and the claim is directed to a product. As discussed above, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches the product limitations and the method of measuring does not materially affect the claimed GaAs single crystal. Furthermore, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches measuring using IR scattering (Koyake CT2 [0022]-[0026]) and using a Surfscan 6200 for measuring micropits (Miuziniwa [0033], CT pg 5).
Referring to claim 12-13, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches a dislocation density of 500 cm-2 or less with an example of 120/ cm2 (Matsumoto [0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 16, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches the claimed substrate. “for a laser device” is not a structural limitation, and the GaAs wafer taught by the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches the claimed GaAs substrate.

Claim 14-15 and 17-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto (US 2007/0079751) in view of Suezawa et al (“Optical studies of heat treated Si-doped GaAs bulk crystals”), Mizuniwa et al (JP 2004-002076), an English abstract and computer translation (CT) are provided, and Koyake (JP 09-190989), an English abstract and computer translation (CT2) are provided, as applied to claims 7, and further in view of Kiyama et al (JP 2001-053005), an English abstract and computer translation (CT3) is provided.
The combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake teaches all of the limitations of claim 17, as discussed above, except an epitaxial layer stacked thereon.
In a method of making a epitaxial wafer device, Kiyama et al teaches compound epitaxial wafer comprising a GaAs substrate having a diameter of 3 inches or more and forming an epitaxial thereon to form an epitaxial wafer suitable for devices such as FETs, HEMTs, HBTs and the like (CT3 [0001]-[0014]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake by forming an epitaxial layer on the GaAs substrate wafer, as taught by Kiyama et al, to form an epitaxial wafer suitable for devices such as FETs, HEMTs, HBTs and the like.
Referring to claim 18-19 and 23-25, the combination of Matsumoto, Suezawa, Miuzuniwa et al, Koyake and Kiyama et al teaches a dislocation density of 500 cm-2 or less with an example of 120/ cm2 (Matsumoto [0050]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 14-15 and 20-21, the combination of Matsumoto, Suezawa, Miuzuniwa et al and Koyake does not teach a diameter of 4 inches or 6 inches. Kiyama et al teaches compound epitaxial wafer comprising a GaAs substrate having a diameter of 3 inches or more. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Matsumoto, Suezawa, Miuzuniwa et al, and Koyake by forming a GaAs substrate having a diameter of 3 inches or more, as taught by Kiyama because overlapping ranges are prima facie obvious (MPEP 2144.05) and larger diameter crystals are more desirable because more devices can be manufactured from a single substrate.
Referring to claim 23-25, the combination of Matsumoto, Suezawa, Miuzuniwa et al, Koyake and Kiyama et al teaches GaAs substrate with an epitaxial layer thereon. “for a laser device” is merely an intended use and not a structural limitation. It is noted that “a laser device” occurs in the preamble. When reading the preamble in the context of the entire claim, the recitation “a laser device” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yabuki et al (US 2006/0169944) teaches a GaAs substrate with a diameter of 4 inches or more, and examples of 6 inch diameter GaAs wafers ([0029]-[0040], [0088]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714